Citation Nr: 1425297	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation prior to July 18, 2012 and to an evaluation in excess of 10 percent beginning July 18, 2012 for service-connected residuals of gunshot wound (GSW) scars of the left shoulder and left upper back.

2.  Entitlement to a compensable evaluation for service-connected fungus of the plantar surface of the right foot (right foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The issues of entitlement to service connection for heart and back disability, as well as the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), have been raised by medical evidence and a Veteran's statement recently added to the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Veteran served on active duty from July 1959 to July 1962 and from July 1965 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  An August 2010 rating decision granted service connection for traumatic arthritis of the left shoulder, as secondary to residuals of a GSW, and assigned a 20 percent rating effective November 9, 2009.  A November 2012 rating decision granted service connection for a scar of the left upper back, as part of the previously service-connected residuals of a GSW scar of the left shoulder, and assigned a 10 percent rating effective July 18, 2012.  As this grant was not a full grant of benefits, this issue is still on appeal.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2014, and a transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran has two GSW scars of the left shoulder and left upper back, which do not cause any limitation of function; there is evidence of pain beginning on VA examination on July 18, 2012.

2.  Received by VA at the travel board hearing in March 2104, prior to the promulgation of a decision in this appeal, is testimony from the Veteran requesting withdrawal of his appeal on the issue of entitlement to a compensable evaluation for service-connected fungus of the plantar surface of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to July 18, 2012 and to an evaluation in excess of 10 percent beginning July 18, 2012 for service-connected residuals of GSW scars of the left shoulder and left upper back are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7805 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable evaluation for service-connected right foot disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  The letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the October 2008 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are pertinent VA evaluations on file of the service-connected disability at issue, with the most recent evaluation in July 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the increased rating issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his March 2014 personal hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Veterans of Foreign Wars, and the undersigned asked questions about the Veteran's GSW scar of the left shoulder and upper back and about any additional relevant evidence.  The hearing focused on the elements related to his claim for an increased rating; and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Residuals of a GSW of the Left Shoulder and Upper Back

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran was granted service connection for residuals of a GSW scar of the left shoulder by rating decision in January 1969, which assigned a 10 percent rating effective July 8, 1968 under Diagnostic Code 7804.  An August 1982 rating decision reduced the 10 percent rating to noncompensable, effective November 1, 1982.  A claim for increase was received by VA in September 2008, and a November 2012 rating decision granted a 10 percent rating for residuals of a GSW scar of the left shoulder and left upper back effective July 18, 2012.

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran was provided the new regulations in the July 2010 Statement of the Case.  Consequently, the Board will apply both the old and new regulations in this case.

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2013).

Diagnostic Codes 7801 and 7802 continued to provide for assignment of disability evaluations on the basis of surface area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

The veteran's service treatment records reveal that he incurred a penetrating gunshot wound in February 1967, involving the skin and subcutaneous areolar tissue, of the left posterior shoulder, with no artery or nerve involvement.  

The veteran complained on VA examination in November 1968 of weakness and numbness of the left shoulder and arm.  He had a 5.5 inch long scar along the superior border of the scapula.  The scar was well healed, red, tender to the touch, not adherent, and slightly depressed, with moderate damage to the subcutaneous tissue.  There was no evidence of muscle damage.  There was no evidence of weakness in the shoulder joint when tested against resistance.  The diagnosis was scar of the left shoulder, residual of GSW.

When examined by VA in July 1982, there was a 5-5.5 inch scar of the left posterior shoulder at the upper margin of the scapula, the medial portion of which is widened.  The scar was soft, non-tender, and non-adherent.  As there were rather prominent "hash marks" from retention sutures, the scar was considered mildly unsightly.

Examination of the Veteran by VA in November 2008 revealed a 2 cm annular scar of the left anterior chest and a 15 cm long x .5 cm wide scar of the left upper back.  There was no tenderness on palpation, no adherence to underlying tissue, no loss of function, no underlying soft tissue damage, and no ulceration or breakdown of the scar.  

When the Veteran's GSW scar of the left shoulder was examined by VA in July 2010, there were no complaints of pain or signs of skin breakdown.  The scar was reported to be superficial with no inflammation, edema, or keloid formation.  There was no significant effect on the Veteran's occupation or on his daily activities.  The diagnosis was scar secondary to GSW.

It was reported on VA scar evaluation in May 2012 that there were no complaints or changes since the July 2010 VA examination.  The left upper back scar was unchanged at 15 cm long and .1 cm wide; the examiner was no longer able to visualize the chest scar.

The Veteran complained on VA scar evaluation in July 2012 that the left shoulder and upper back scars caused dull pain that could become sharp at times.  There was no instability.  The approximate area of the scars was 2 cm.  The left anterior shoulder scar was no longer visible.  There was no limitation of function and no physical findings, including muscle damage.  The diagnosis was scar on left shoulder and left upper back from bullet wound.  

The Veteran testified at his travel board hearing in March 2014 that his scars affect muscle functioning of the left shoulder (see transcript pages 4-5), that his left arm is weaker than his right arm (see transcript page 4), and that the scars are itchy and ache periodically (see transcript page 6).  It was contented on behalf of the Veteran that he should be provided a new scar evaluation (see transcript page 9).

To warrant a 10 percent rating under the rating criteria in effect prior to October 23, 2008, there would need to be evidence of an area or areas exceeding 6 square inches (39 sq.cm.).  The only notation of the area of the scars is the July 2012 report of a 2 cm scar.  Consequently, a compensable rating is not warranted for the left shoulder and left upper back scars under the criteria in effect prior to October 23, 2008.  Under the current rating criteria, a rating of 10 percent requires an unstable or painful scar.  The initial evidence that the Veteran's GSW scar was painful was on VA evaluation in July 2012, for which the Veteran was assigned a 10 percent rating effective the date of examination on July 18, 2012.  A rating in excess of 10 percent is not warranted under the current rating criteria because there is no evidence of three or four scars that are unstable or painful.  

The Board also finds that a separate rating is not warranted for muscle damage related to the GSW scars of the left shoulder and left upper back because no muscle damage was found on VA examinations in November 1968, November 2008, and July 2012.  As the July 2012 VA evaluation provides adequate clinical findings on which to evaluate the veteran's left shoulder and left upper back scars, including a reference to no muscle damage, remanding this case for a new examination is not warranted.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected scars of the left shoulder and left upper back are contemplated and reasonably described by the rating criteria discussed above.  When examined by VA in November 2008, July 2010, and July 2012, there was no significant impairment due to the service-connected scars.  The Veteran does not have symptoms associated with the disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher rating for the disability at issue at any time during the appeal period is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


Right Foot Disability

The Veteran testified at his March 2014 travel board hearing that he wished to withdraw his pending appeal for a compensable evaluation for service-connected right foot disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's testimony at his March 2014 travel board hearing indicates that he no longer wishes to pursue the appeal on the issue of entitlement to a compensable rating for service-connected right foot disability.  Rather, he stated that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to a compensable evaluation for service-connected right foot disability.  Consequently, the issue will be dismissed.



ORDER

Entitlement to a compensable evaluation prior to July 18, 2012 and to an evaluation in excess of 10 percent beginning July 18, 2012 for service-connected residuals of a GSW scar of the left shoulder and left upper back is denied.

The claim of entitlement to a compensable evaluation for service-connected right foot disability is dismissed.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


